Citation Nr: 0900666	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back condition, 
to include as secondary to service connected post-traumatic 
stress disorder (PTSD) or fibromyalgia.

2.  Entitlement to service connection for a neck condition, 
to include as secondary to service connected PTSD or 
fibromyalgia.

3.  Entitlement to service connection for fungus of the feet.

4.  Entitlement to service connection for a cardiovascular 
condition, to include as secondary to service connected PTSD 
or fibromyalgia.

5.  Entitlement to service connection for headaches, to 
include as secondary to service connected PTSD or 
fibromyalgia.


REPRESENTATION

Appellant represented by:	Darla J. Lilley
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1977 and from November 1990 to July 1991, to include 
service in the Southwest Asia theater of operations during 
the Persian Gulf War. He had additional service in the New 
York Army National Guard.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from multiple rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

In September 2003, the RO, among other things, denied service 
connection for a back condition and a neck condition, each to 
include as secondary to service-connected PTSD or 
fibromyalgia.  The RO also denied service connection for 
fungus of both feet.

In January 2006, the RO, among other things, denied service 
connection for cardiac complaints and headaches.

In September 2007, the Board recharacterized the claim for 
service connection for cardiac complaints as a claim for 
service connection for a cardiovascular condition, to include 
as secondary to service-connected PTSD or fibromyalgia.  The 
Board also remanded this, and the other claims, to the 
Appeals Management Center (AMC) for additional action. 

These matters are again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

In its September 2007 remand, the Board instructed the RO/AMC 
to take the necessary steps to obtain relevant records from 
Dr. Sarkis.  The Board also instructed that the veteran be 
afforded VA examinations to determine the etiology of any 
fungus of the feet, any headaches, and any cardiovascular 
complaints.  Finally, the Board instructed that, after 
ensuring that the requested development was complete, the 
RO/AMC readjudicate the claims and issue a supplemental 
statement of the case if any claim was not fully granted.

The only document in the claims file dated subsequent to the 
Board's remand is an October 2007 letter to the veteran 
requesting that he authorize the release of records from Dr. 
Sarkis.  There is no indication that any VA examinations were 
scheduled or that the RO/AMC readjudicated the claims.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance."  Id. 
at 270-1.  As there is nothing in the claims file indicating 
that the requested examinations were scheduled or that the 
claims were readjudicated, the Board is compelled to again 
remand these claims for compliance with the instructions in 
the Board's September 2007 remand.

Accordingly, these matters are REMANDED for the following 
action:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
any fungus of the feet.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether the veteran has current fungus 
of the feet and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that such disability 
was incurred in, or aggravated by, 
service.  The examiner should offer a 
complete rationale for all opinions 
given.

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
any headaches. The claims folder should 
be made available to the examiner for 
review prior to the examination and the 
examiner is requested to acknowledge such 
review in the examination report or in an 
addendum.

The examiner should provide a diagnosis 
for any headache disorder and provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or more) that such disorder is 
etiologically related to service or to 
service connected PTSD or fibromyalgia.

If the headache symptomatology cannot be 
attributed to any known clinical 
diagnosis, the examiner should indicate 
whether it represents an objective 
indication of chronic disability 
resulting from an undiagnosed illness 
related to the veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness, which is 
defined by a cluster of signs or 
symptoms.  The examiner should describe 
the severity of such symptomatology.

The examiner should provide rationales 
for all opinions given.

3.  Schedule the veteran for a VA 
examination to determine the etiology of 
any cardiovascular complaints. The claims 
folder should be made available to the 
examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should provide a diagnosis 
for any cardiovascular disorder and 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that such disorder 
is etiologically related to service, or 
to service connected PTSD or 
fibromyalgia.

If the cardiovascular symptomatology 
cannot be attributed to any known 
clinical diagnosis, the examiner should 
indicate whether it represents an 
objective indication of chronic 
disability resulting from an undiagnosed 
illness related to the veteran's Persian 
Gulf War service, or a medically 
unexplained chronic multisymptom illness, 
which is defined by a cluster of signs or 
symptoms. The examiner should describe 
the severity of such symptomatology.

The examiner should provide rationales 
for all opinions given.

4.  After ensuring the development is 
complete, re-adjudicate the claims. If 
any claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




